DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “desirable” in claims 1, 10, and 11 is a relative term which renders the claim indefinite. The term “desirable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term "desirable" implies that there is some number or range of numbers for what is considered an acceptable cognitive load score, and a number or range of number for what is not considered an acceptable cognitive load score.  The term "desirable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP § 2173.05(b).  While Applicant discloses that "reducing the cognitive load of a person may be desirable when, for example, a certain scenario that requires the person's attention presents itself" .  Applicant provides examples of what could be considered desirable, but examples are not a definition with clear boundaries.  For examination purposes, the phrase “determining […] whether a reduction of whether a reduction of the current cognitive load score of the person is desirable” will be interpreted and read as any analysis that is performed on the collected data and recommends reducing the cognitive load score.
Claims 2-9 (which individually depend on claim 1) and claims 12-19 (which individually depend on claim 11) are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for similar reasons as described in the § 112(b) indefinite rejections of claims 1 and 11 above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) and the October 2019 Update: Subject Matter Eligibility, provided by the USPTO (available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the 2019 Revised PEG
Following Step 1 of the 2019 Revised PEG, claims 1-9 are directed to a method for monitoring and managing a cognitive load of a person, which is within one of the four statutory categories (i.e., a process). See MPEP § 2106.03.  Claims 10 is directed to a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry, which is also within one of the four statutory categories (i.e., an article of manufacture). See id.  Claims 11-19 are directed to a system for monitoring and managing a cognitive load of a person, which is also within one of the four statutory categories (i.e., machine or apparatus). See id.

Step 2A of the 2019 Revised PEG - Prong One
Following Prong One of Step 2A of the 2019 PEG, the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. See MPEP §2106.04.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: 1) Mathematical Concepts; 2) Certain Methods of Organizing Human Activity, and 3) Mental Processes. See MPEP § 2106.04(a).
Claims 1, 10, and 11 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Representative independent claim 11 and claims 1 and 10 include limitations that recite an abstract idea.  Note that independent claim 11 is the system claim, while claim 10 covers the matching non-transitory computer readable medium and claim 1 covers the matching method.  Specifically, independent claim 11 recites (and claims 1 and 10 substantially recite the following limitations):
A system for monitoring and managing a cognitive load of a person, comprising:
	
	a processing circuitry; and

	a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to:

		determine, based on an analysis of at least one input data associated with a person, a current cognitive load score of the person;

		determine, based on the analysis of the at least one input data and the determined current cognitive load score, whether a reduction of the current cognitive load score of the person is desirable; and

		select at least one predetermined plan for execution based on when a reduction of the current cognitive load score of the person is desirable.

However, the Examiner submits that the foregoing underlined limitations constitute a process that, under its broadest reasonable interpretation, falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  The Mental Processes category covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., determining a cognitive load score for a person based on input data associated with person; determining whether it is desirable to reduce the cognitive load score; and selecting a plan to reduce the cognitive load).  That is, other than reciting: (1) a system for monitoring and managing a cognitive load of a person; (2) a processing circuitry; (3) a memory, containing instructions that are executed by the processing circuitry; and (4) a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process, the context of claims 1, 10, and 11 encompass a concept that is capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, and/or opinion) (i.e., determining a cognitive load score for a person based on input data associated with person; determining whether it is desirable to reduce the cognitive load score; and selecting a plan to reduce the cognitive load).
The aforementioned claim limitations described in claims 1, 10, and 11 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations which encompass a person mentally and/or manually: (1) determining a cognitive load score for a person based on input data associated with person (i.e., a type of observation, evaluation, judgment, and/or opinion); (2) determining whether it is desirable to reduce the cognitive load score (i.e., a type of observation, evaluation, judgment, and/or opinion); and (3) selecting a plan to reduce the cognitive load (i.e., a type of observation, evaluation, judgment, and/or opinion).  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  Accordingly, claims 1, 10, and 11 recite an abstract idea that falls within the Mental Processes category.

Step 2A of the 2019 Revised PEG - Prong Two
Regarding Prong Two of Step 2A of the 2019 Revised PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 Revised PEG, it must be determined whether any additional elements in the claims are indicative of integrating the abstract idea into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” See MPEP § 2106.05 (f), (g), and (h).
Following Prong Two of Step 2A of the 2019 Revised PEG, this judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  In the present case, for representative independent claim 11 (similar to claims 1 and 10), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system for monitoring and managing a cognitive load of a person, comprising (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)):
	
	a processing circuitry (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and

	a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)):

		determine, based on an analysis of at least one input data associated with a person, a current cognitive load score of the person;

		determine, based on the analysis of the at least one input data and the determined current cognitive load score, whether a reduction of the current cognitive load score of the person is desirable; and

select at least one predetermined plan for execution based on when a reduction of the current cognitive load score of the person is desirable; and

a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process (as described in claim 11) (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)).  However, the recitation of these limitations is made with a high-level of generality (i.e., using computer devices and software to perform the abstract mental process of: determining a cognitive load score for a person based on input data associated with person; determining whether it is desirable to reduce the cognitive load score; and selecting a plan to reduce the cognitive load), such that it amounts to no more than adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea. See MPEP §§ 2106.05(f).
- The following is an example of a court decisions that demonstrates merely applying instructions by reciting a computer structure as a tool to implement the claimed invention (e.g., see MPEP § 2106.05(f)):
			- A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. Pty. Ltd. V. CLS Bank Int’l – similarly, the additional elements recited in claims 1, 10, and 11 described in the Prong One analysis of Step 2A above, invoke general-purpose computer (i.e., the system for monitoring and managing a cognitive load of a person; processing circuitry; memory, containing instructions that are executed by the processing circuitry; and non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process in claims 1, 10, and 11) to perform the commonplace business method for determining a cognitive load score for a user and select a plan to reduce the cognitive load score of the user when it is deemed to be desirable (i.e., a common method for reducing distractions of drivers); and
			- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g., see Intellectual Ventures I LLC v. Capital One Bank (USA) – similarly, the non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry are examples of generic software that are used to tailor information (i.e., the cognitive load scores) and select a plan to reduce the score when it is deemed to be desirable.
Thus, the additional elements in independent claims 1, 10, and 11 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 4, 5, 14, and 15 do not recite any additional elements outside of those identified as being directed to the abstract idea described above.  For example, claims 4 and 14 merely recites the type of input data that is used to determine the cognitive load score; and claims 5 and 15 merely recites that the selected plan is executed.  Examiner notes that dependent claims 2, 3, 6-9, 12, 13, and 16-19 recite the following additional elements (in bold font below):
wherein the analysis is of the at least one input data associated with the person is performed using at least one of: a computer vision technique, an audio signal processing technique, and a machine learning technique (as described in claims 2 and 12) (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); and the Examiner further submits that such steps are the equivalent of generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP § 2106.05 (h));

wherein the determination of the current cognitive load score of the person is achieved using at least one machine learning technique (as described in claims 3 and 13) (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); and the Examiner further submits that such steps are the equivalent of generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP § 2106.05 (h));

wherein at least one resource of an electronic device (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) is utilized for executing the selected at least one predetermined plan (as described in claims 6 and 16);

wherein the determination of whether a reduction of the current cognitive load score of the person is desirable is achieved using at least one machine learning technique (as described in claims 7 and 17) (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); and the Examiner further submits that such steps are the equivalent of generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP § 2106.05 (h));

wherein the at least one machine learning technique includes at least one of: a neural network, a recurrent neural network, decision tree learning, a Bayesian network, and clustering (as described in claims 8 and 18) (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); and the Examiner further submits that such steps are the equivalent of generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP § 2106.05 (h)); and

wherein determining the current cognitive load score of the person is performed by an artificial intelligence processor (as described in claims 9 and 19) (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); and the Examiner further submits that such steps are the equivalent of generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP § 2106.05 (h)).

However, these additional elements in dependent claims 2, 3, 6-9, 12, 13, and 16-19 are deemed to be no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) generally linking the use of the judicial exception to a particular technological environment or field of use (i.e., merely linking the abstract mental process to the field of artificial intelligence/machine learning). See MPEP §§ 2106.05(f), (h).
	As such, the additional elements in dependent claims 2, 3, 6-9, 12, 13, and 16-19 are not indicative of integrating the judicial exception into a practical application.  Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, the additional elements in claims 1-19, when considered as a whole: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  Thus, claims 1-19 as a whole do not integrate the above-noted at least one abstract idea into a practical application.

Step 2B of the 2019 Revised PEG  
Regarding Step 2B of the 2019 Revised PEG, claims 1-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of abstract idea into a practical application, the additional elements identified in claims 1-3, 6-13, and 16-19 amount to no more than: adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and generally linking the use of the judicial exception to a particular technological environment or field of use (i.e., merely linking the abstract mental process to the field of artificial intelligence/machine learning). See MPEP §§ 2106.05(f), (h).  Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP § 2106.05 (d).
Specifically, the Examiner submits that the additional elements identified in claims 1-3, 6-13, and 16-19, as recited, system for monitoring and managing a cognitive load of a person; processing circuitry; memory, containing instructions that are executed by the processing circuitry; and non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process; an electronic device; and the steps directed to: “the analysis is of the at least one input data associated with the person is performed using at least one of: a computer vision technique, an audio signal processing technique, and a machine learning technique”; “the determination of the current cognitive load score of the person is achieved using at least one machine learning technique”; “the determination of whether a reduction of the current cognitive load score of the person is desirable is achieved using at least one machine learning technique”; “the at least one machine learning technique includes at least one of: a neural network, a recurrent neural network, decision tree learning, a Bayesian network, and clustering”; and “determining the current cognitive load score of the person is performed by an artificial intelligence processor”, are generic computer components and functions. See MPEP § 2106.05(d)(II).
	- In regard to the system for monitoring and managing a cognitive load of a person; processing circuitry; memory, containing instructions that are executed by the processing circuitry; and non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process; an electronic device; the artificial intelligence processor; and the steps directed to: “the analysis is of the at least one input data associated with the person is performed using at least one of: a computer vision technique, an audio signal processing technique, and a machine learning technique”; “the determination of the current cognitive load score of the person is achieved using at least one machine learning technique”; “the determination of whether a reduction of the current cognitive load score of the person is desirable is achieved using at least one machine learning technique”; “the at least one machine learning technique includes at least one of: a neural network, a recurrent neural network, decision tree learning, a Bayesian network, and clustering”; and “determining the current cognitive load score of the person is performed by an artificial intelligence processor” - Applicant generally describes these devices as being embodied by generic computer devices.
		- For example, Applicant discloses that “the machine is implemented on a computer platform having hardware such as one or more central processing units (“CPUs”), a memory, and input/output interfaces.  The computer platform may also include an operating system and microinstruction code.” Applicant’s specification as filed on January 8, 2020, paragraph [0053].  Next, Applicant discloses that the non-transitory computer readable medium is “any computer readable medium except for a transitory propagating signal.” Id.  Further, Applicant discloses that the processing circuitry may be realized as “one or more hardware logic components and circuits”, such as “application-specific integrated circuits (ASICs), application-specific standard products (ASSPs), system-on-a-chip systems (SOCs), general-purpose microprocessors, microcontrollers, digital signal processors (DSPs), and the like, or any other hardware logic.” Applicant’s specification as filed on January 8, 2020, paragraph [0024].  Still further, Applicant discloses that the electronic device may by “a robot, a social robot, a service robot, a smart TV, a smartphone, a wearable device, a vehicle, a computer, smart appliances, and the like.” Applicant’s specification as filed on January 8, 2020, paragraph [0018].  Yet still further, Applicant discloses that the artificial intelligence (AI) processor may be realized by “one or more hardware logic components and circuits, including graphics processing units (GPUs), tensor processing units (TPUs), neural processing units, vision processing unit (VPU), reconfigurable field-programmable gate arrays (FPGA), and the like.” Applicant’s specification as filed on January 8, 2020, paragraph [0029].  Lastly, Applicant discloses that the machine learning techniques include “one or more neural networks, recurrent neural networks, decision tree learning, Bayesian networks, clustering, and the like.” Applicant’s specification as filed on January 8, 2020, paragraph [0035].
This disclosure shows that the aforementioned additional elements for practicing the claimed invention may be any generic computer device with basic integrated circuits and generic computer components, such as a memory, processor, and storage device.  These devices are generic computer devices which are old and well-known in the cognitive load determination industry.  Therefore, Applicant’s specification demonstrates that the aforementioned computing components may each be embodied by generic computer devices that are well-known in the art. See MPEP § 2106.05(d).
Thus, taken alone, the additional elements identified in claims 1-3, 6-13, and 16-19 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation (i.e., using generic computer devices and functions to: determine a cognitive load score for a person based on input data associated with person; determine whether it is desirable to reduce the cognitive load score; and select a plan to reduce the cognitive load).  Therefore, whether taken individually or as an ordered combination the additional elements of claims 1, 10, and 11 do not amount to significantly more than the above-identified abstract idea, and claims 1, 10, and 11 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 4, 5, 14, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner notes that claims 4, 5, 14, and 15 do not include any additional elements outside of those identified as being directed to the abstract idea, and thus, do not amount to significantly more than the abstract idea.  Therefore, whether taken individually or as an ordered combination the additional elements of claims 1-19 do not amount to significantly more than the above-identified abstract idea, and claims 1-19 are rejected under 35 U.S.C. § 101 as being directed to ineligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Shen et al. (Pub. No. US 2016/0183068), in view of:
- Biswal et al. (Pub. No. US 2015/0160019).

	Regarding claims 1, 10, and 11,
		- Shen teaches:
			- a method for monitoring and managing a cognitive load of a person, comprising (as described in claim 1) (Shen, paragraph [0027]; Paragraph [0027] teaches a process 60 for determining a cognitive load of a driver.):
			- a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process, the process comprising (as described in claim 10) (Shen, paragraph [0022]; Paragraph [0022] teaches that various implementations of the source code and object and byte codes can be held on a computer-readable storage medium, such as a floppy disk, hard drive, digital video disk (DVD), random access memory (RAM), read-only memory (ROM) and similar storage mediums (i.e., examples of non-transitory computer readable medium which store the instructions for the cognitive load determination process).):
			- a system for monitoring and managing a cognitive load of a person, comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to (as described in claim 11) (Shen, paragraphs [0019], [0020], and [0022]; Paragraph [0019] teaches that Figure 1 is a block diagram showing a computer-implemented system (i.e., a system) for determining the appropriate time for providing a message to a driver.  Paragraph [0020] teaches that the system includes a server 21, which has a cognitive determination module 22, an opportunity determination module 23, an importance determination module 24, and an appropriateness determination module 25.   At the end of paragraph [0020], Shen teaches that the cognitive determination module 22 can determine a cognitive load of the driver at a particular location and assign a score for the determined cognitive load (i.e., the system monitors and manages a cognitive load of a person).  Paragraph [0022] teaches that the desktop computer, mobile computing devices, and server can each include a central processing unit (i.e., processing circuitry) and one or more modules for carrying out the embodiments disclosed herein.  The modules can be implemented as a computer program or procedure written as source code in a conventional programming language and is presented for execution by the central processing unit as object or byte code (i.e., instructions which are executed by the processing circuitry).  Alternatively, the modules could also be implemented in hardware, either as integrated circuitry or burned into read-only memory components (i.e., memory containing the instructions), and each of the computing devices and server can act as a specialized computer.):
			- determining, based on an analysis of at least one input data associated with a person, a current cognitive load score of the person (as described in claims 1, 10, and 11) (Shen, paragraphs [0035]; Paragraph [0020] teaches that the cognitive determination module 22 obtains traffic data and information regarding road conditions (i.e., input data associated with the person) from third party databases.  For instance, the cognitive determination module 22 can obtain maps 19 or traffic data 20 from a database 17 interconnected to a traffic server 16.  Additionally, the cognitive determination module 22 can obtain weather data 18 stored in a database 15 interconnected to a weather server 14.  Other types of data can be obtained.  The cognitive determination module 22 can also access data from sensors 30a-c affixed to the motor vehicle 13.  The sensors 30a-c can be affixed to a front 30a, middle 30b, or back 30c of the vehicle 13 to detect a proximity of other vehicles, a speed or acceleration of the vehicle, whether the vehicle is braking, or turning, and whether a horn is sounding (i.e., input data associated with the person), as well as other sensed data.  After the road condition, weather, and sensor data is collected, the cognitive determination module 22 can determine a cognitive load of the driver at a particular location and assign a score for the determined cognitive load (i.e., determining the person’s cognitive load score based on input data associated with the person).  Paragraph [0035] teaches that based on the road condition, sensor readings, speed parameters (i.e., input data associated with the person), and anomaly score, the cognitive load score of the user is determined (block 65) (i.e., determining the person’s cognitive load score based on input data associated with the person).).
		- Shen does not explicitly teach a method, non-transitory computer readable medium, and system, comprising:
- determining, based on the analysis of the at least one input data and the determined current cognitive load score, whether a reduction of the current cognitive load score of the person is desirable (as described in claims 1, 10, and 11); and
- selecting at least one predetermined plan for execution based on when a reduction of the current cognitive load score of the person is desirable (as described in claims 1, 10, and 11).
		- However, in analogous art of cognitive load determination methods and systems, Biswal teaches a method and system, comprising:
			- determining, based on the analysis of the at least one input data and the determined current cognitive load score, whether a reduction of the current cognitive load score of the person is desirable (as described in claims 1, 10, and 11) (Biswal, paragraphs [0051] and [0052], FIGS. 5A and 5B; Paragraph [0051] teaches that the method 500 (see Figures 5A and 5B) includes determining if a cognitive load of the driver (e.g., based on the driver state determined at 512) is greater than a cognitive load threshold, as indicated at 518.  Paragraph [0052] teaches that if the cognitive load is greater than the threshold (e.g., “YES” at 518) (i.e., an indication that the current cognitive load score is not desirable), the method 500 proceeds to 520 to monitor for driver distractions, as illustrated in FIG. 5B.  Monitoring for driver distractions may include monitoring incoming communications, as indicated at 522.  For example, receiving a phone call, text message, or other communication may distract the driver from performing driving-related tasks, which may be dangerous when the cognitive load of the driver is already higher than a threshold (i.e., an indication that the current cognitive load score is not desirable).  Paragraphs [0054] teaches that the 500 includes preventing an increase in cognitive load, as indicated at 526 (i.e., determining that it is undesirable for their current cognitive load to increase); and paragraph [0057] teaches that, as indicated at step 530, the in-vehicle computing system may assist in actively decreasing the cognitive load of the driver in accordance with a rule set (i.e., determining that it is desirable for the person to reduce their current cognitive load).  NOTE: Claim Interpretation – In accordance with the analysis described in the § 112(b) rejection above, the limitation directed to “determining […] whether a reduction of whether a reduction of the current cognitive load score of the person is desirable” is interpreted and read as any analysis that is performed on the collected data and recommends reducing the cognitive load score.  As such, Biswal teaches this limitation, because the system determines if the cognitive load is above an objective threshold, and reduces the cognitive load score.); and
			- selecting at least one predetermined plan for execution based on when a reduction of the current cognitive load score of the person is desirable (as described in claims 1, 10, and 11) (Biswal, paragraphs [0054] and [0058]; Paragraph [0058] teaches that if the majority of the cognitive load stems from multiple visual inputs to the driver (e.g., a difficult driving maneuver, heavy vehicular/pedestrian traffic, multiple displayed alerts, etc.), the in-vehicle system may eliminate (permanently or temporarily) one or more visual inputs while keeping all or most audible inputs to the driver in-tact (i.e., selecting a plan to reduce the person’s current cognitive load).  As described above with respect to select rejection/suppression of items, actions taken to decrease cognitive load may be selected based on a ranking of elements that are contributing to the cognitive load of the driver (i.e., prioritizing and selecting the best plan to reduce the person’s current cognitive load).  For example, if the speakers are only presenting music from a radio station, the output of the speakers may be ranked at a lower level of importance than an audible or visual navigational instruction.  Accordingly, in such an example, the speaker output may be reduced (e.g., volume lowered) or ceased prior to removing the visual navigational instruction.  In some embodiments, the cognitive load may be decreased until it reaches or drops below a cognitive load threshold.  Paragraph [0054] teaches that these features are beneficial for selectively rejecting and/or suppressing driver distractions.).
Therefore, it would have been obvious to one of ordinary skill in the art of cognitive load determination methods and systems at the time of the effective filing date of the claimed invention to modify the process, non-transitory computer readable medium, and system for determining a cognitive load of a driver taught by Shen, to incorporate steps and features directed to (i) determining if the a cognitive load of person is above a cognitive load threshold; and (ii) selecting an action to reduce the person’s cognitive load, as taught by Biswal, in order to selectively reject and/or suppress driver distractions. See Biswal, paragraph [0054]; see also MPEP § 2143 G.

Regarding claims 2 and 12,
		- The combination of: Shen, as modified in view of Biswal, teaches the limitations of: claim 1 (which claim 2 depends on); and claim 11 (which claim 12 depends on), as described above.
		- Shen further teaches a method and system, wherein:
			- the analysis is of the at least one input data associated with the person is performed using at least one of: a computer vision technique, an audio signal processing technique, and a machine learning technique (as described in claims 2 and 12) (Shen, paragraphs [0036] and [0045]; Paragraph [0045] teaches that the cognitive load can also be determined using machine learning (i.e., the analysis of the person’s input data is performed using machine learning).  Paragraph [0036] teaches that a rule-based determination provides insight as to how multiple factors affect the user’s cognitive load.  FIG. 5 is a block diagram showing, by way of example, a decision tree 70 (i.e., a machine learning technique) for determining a cognitive load of a driver.).
The motivation and rationale for modifying the process and system for determining a cognitive load of a driver taught by Shen, in view of Biswal, described in the analyses of the obviousness rejection of claims 1, 10, and 11 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claims 3 and 13,
		- The combination of: Shen, as modified in view of Biswal, teaches the limitations of: claim 1 (which claim 3 depends on); and claim 11 (which claim 13 depends on), as described above.
		- Shen further teaches a method and system, wherein:
			- the determination of the current cognitive load score of the person is achieved using at least one machine learning technique (as described in claims 3 and 13) (Shen, paragraphs [0036] and [0045]; Paragraph [0045] teaches that the cognitive load can also be determined using machine learning (i.e., the analysis of the person’s input data is performed using machine learning).  Paragraph [0036] teaches that a rule-based determination provides insight as to how multiple factors affect the user’s cognitive load.  FIG. 5 is a block diagram showing, by way of example, a decision tree 70 (i.e., a machine learning technique) for determining a cognitive load of a driver.).
The motivation and rationale for modifying the process and system for determining a cognitive load of a driver taught by Shen, in view of Biswal, described in the analyses of the obviousness rejection of claims 1, 10, and 11 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claims 4 and 14,
		- The combination of: Shen, as modified in view of Biswal, teaches the limitations of: claim 1 (which claim 4 depends on); and claim 11 (which claim 14 depends on), as described above.
	- Shen further teaches a method and system, wherein:
		- the at least one input data associated with a person includes input data associated with at least one of: the person directly, an environment of the person, and an interaction between the person and at least one entity (as described in claims 4 and 14) (Shen, paragraph [0020]; Paragraph [0020] teaches that the cognitive determination module 22 can obtain weather data 18 stored in a database 15 interconnected to a weather server 14 (i.e., the input data includes an environment of the person).  Other types of data can be obtained.  The cognitive determination module 22 can also access data from sensors 30a-c affixed to the motor vehicle 13.  The sensors 30a-c can be affixed to a front 30a, middle 30b, or back 30c of the vehicle 13 to detect a proximity of other vehicles, a speed or acceleration of the vehicle, whether the vehicle is braking, or turning, and whether a horn is sounding (i.e., the input data includes an environment of the person), as well as other sensed data.).
The motivation and rationale for modifying the process and system for determining a cognitive load of a driver taught by Shen, in view of Biswal, described in the analyses of the obviousness rejection of claims 1, 10, and 11 above similarly apply to this obviousness rejection, and are incorporated herein by reference.
	- Examiner notes that Biswal also teaches a method and system, wherein:
		- the at least one input data associated with a person includes input data associated with at least one of: the person directly, an environment of the person, and an interaction between the person and at least one entity (as described in claims 4 and 14) (Biswal, paragraph [0037]; Paragraph [0037] teaches that the mobile device application 344 may be operated to aggregate user data regarding interactions of the user with the mobile device.  For example, mobile device application 344 may aggregate data regarding music playlists listened to by the user on the mobile device (i.e., the input data comes directly from the person), telephone call logs (including a frequency and duration of telephone calls accepted by the user) (i.e., the input data includes an interaction between the person and at least one entity), positional information including locations frequented by the user and an amount of time spent at each location, etc. (i.e., the input data comes directly from the person).  The collected data may be transferred by application 344 to external device interface 312 over network 360.  In addition, specific user data requests may be received at mobile device 342 from in-vehicle computing system 300 via the external device interface 312.  The specific data requests may include requests for determining where the user is geographically located (i.e., the input data comes directly from the person), an ambient noise level and/or music genre at the user’s location (i.e., the input data comes directly from the person), an ambient weather condition (temperature, humidity, etc.) at the user’s location (i.e., the input data includes the person’s environment data), etc.).

Regarding claims 5 and 15,
		- The combination of: Shen, as modified in view of Biswal, teaches the limitations of: claim 1 (which claim 5 depends on); and claim 11 (which claim 15 depends on), as described above.
	- Biswal further teaches a method and system, wherein:
		- the system is further configured to: execute the selected at least one predetermined plan (as described in claims 5 and 15) (Biswal, paragraph [0058]; Paragraph [0058] teaches that with respect to select rejection/suppression of items, actions taken to decrease cognitive load (i.e., the at least one predetermined plan) may be selected based on a ranking of elements that are contributing to the cognitive load of the driver.  For example, if the speakers are only presenting music from a radio station, the output of the speakers may be ranked at a lower level of importance than an audible or visual navigational instruction.  Accordingly, in such an example, the speaker output may be reduced (e.g., volume lowered) or ceased (i.e., executing the selected at least one predetermined plan) prior to removing the visual navigational instruction.).
The motivation and rationale for modifying the process and system for determining a cognitive load of a driver taught by Shen, in view of Biswal, described in the analyses of the obviousness rejection of claims 1, 10, and 11 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claims 6 and 16,
		- The combination of: Shen, as modified in view of Biswal, teaches the limitations of: claim 5 (which claim 6 depends on); and claim 15 (which claim 16 depends on), as described above.
	- Biswal further teaches a method and system, wherein:
		- at least one resource of an electronic device is utilized for executing the selected at least one predetermined plan (as described in claims 6 and 16) (Biswal, paragraph [0058]; Paragraph [0058] teaches that with respect to select rejection/suppression of items, actions taken to decrease cognitive load (i.e., the at least one predetermined plan) may be selected based on a ranking of elements that are contributing to the cognitive load of the driver.  For example, if the speakers are only presenting music from a radio station, the output of the speakers may be ranked at a lower level of importance than an audible or visual navigational instruction.  Accordingly, in such an example, the speaker output may be reduced (e.g., volume lowered) or ceased (i.e., at least one resource of an electronic device, being the volume of a speaker, is utilized for executing the selected at least one predetermined plan) prior to removing the visual navigational instruction.).
The motivation and rationale for modifying the process and system for determining a cognitive load of a driver taught by Shen, in view of Biswal, described in the analyses of the obviousness rejection of claims 1, 10, and 11 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claims 7 and 17,
		- The combination of: Shen, as modified in view of Biswal, teaches the limitations of: claim 1 (which claim 7 depends on); and claim 11 (which claim 17 depends on), as described above.
	- Biswal further teaches a method and system, wherein:
		- the determination of whether a reduction of the current cognitive load score of the person is desirable is achieved using at least one machine learning technique (as described in claims 7 and 17) (Biswal, paragraph [0079]; Paragraph [0079] teaches that the analytics engine subsystem 720 (i.e., the software that determines whether the current cognitive load score is not desirable) may include standard machine learning libraries, which may be a combination of open source and proprietary/customized libraries that implement standard machine learning algorithms.   For example, the machine learning libraries may support algorithms such as k-means clustering, mean shift clustering, singular value decomposition, user and item-based recommendation engines, etc. (i.e., examples of machine learning techniques).).
The motivation and rationale for modifying the process and system for determining a cognitive load of a driver taught by Shen, in view of Biswal, described in the analyses of the obviousness rejection of claims 1, 10, and 11 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claims 8 and 18,
		- The combination of: Shen, as modified in view of Biswal, teaches the limitations of: claim 7 (which claim 8 depends on); and claim 17 (which claim 18 depends on), as described above.
		- Shen further teaches a method and system, wherein:
			- the at least one machine learning technique includes at least one of: a neural network, a recurrent neural network, decision tree learning, a Bayesian network, and clustering (as described in claims 8 and 18) (Shen, paragraphs [0036] and [0045]; Paragraph [0045] teaches that the cognitive load can also be determined using machine learning (i.e., the analysis of the person’s input data is performed using machine learning).  Paragraph [0036] teaches that a rule-based determination provides insight as to how multiple factors affect the user’s cognitive load.  FIG. 5 is a block diagram showing, by way of example, a decision tree 70 (i.e., the machine learning technique is a decision tree) for determining a cognitive load of a driver.).
The motivation and rationale for modifying the process and system for determining a cognitive load of a driver taught by Shen, in view of Biswal, described in the analyses of the obviousness rejection of claims 1, 10, and 11 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Shen et al. (Pub. No. US 2016/0183068), as modified in view of: Biswal et al. (Pub. No. US 2015/0160019), as applied to claims 1 and 11 above, and further in view of:
- Schunder et al. (Pub. No. US 2012/0041633).

Regarding claims 9 and 19,
		- The combination of: Shen, as modified in view of Biswal, teaches the limitations of: claim 1 (which claim 9 depends on); and claim 11 (which claim 19 depends on), as described above.
- The combination of: Shen, as modified in view of Biswal, does not explicitly teach a method and system, wherein:
		- determining the current cognitive load score of the person is performed by an artificial intelligence processor (as described in claims 9 and 19).
		- However, in analogous art of cognitive load determination methods and systems, Schunder teaches a system and method, wherein:
			- determining the current cognitive load score of the person is performed by an artificial intelligence processor (as described in claims 9 and 19) (Schunder, paragraphs [0048] and [0063]; Paragraph [0063] teaches that the cognitive load determinations may be accomplished through artificial intelligence software.  As such, the cognitive load rules may be incorporated in artificial intelligence (AI) software installed on the VCS 1 [Vehicle Computing System] (i.e., determining the current cognitive load score of the person is performed by an artificial intelligence processor).  Paragraph [0048] teaches that this feature is beneficial for programming a computer with rules for determining cognitive load on the user when interacting with a device to prevent a cognitive overload.).
Therefore, it would have been obvious to one of ordinary skill in the art of cognitive load determination methods and systems at the time of the effective filing date of the claimed invention to further modify the process, non-transitory computer readable medium, and system for determining a cognitive load of a driver taught by Shen, as modified in view of Biswal, to incorporate a step and feature directed to determining the current cognitive load of the person with a computing device which executes artificial intelligence software, as taught by Schunder, in order to for program a computer with rules for determining cognitive load on the user when interacting with a device to prevent a cognitive overload. See Schunder, paragraph [0048]; see also MPEP § 2143 G.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464. The examiner can normally be reached Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450


/N.A.A./Examiner, Art Unit 3686

/JOHN P GO/Primary Examiner, Art Unit 3686